Felton, Chief Judge,
dissenting. “While mental suffering, unaccompanied by injury to purse or person, affords no basis for an action predicated upon wrongful acts merely negligent, yet such damages may be recovered in those cases where the plaintiff has suffered at the hands of the defendant a wanton, voluntary, or intentional wrong the natural result of which is the causation of mental suffering and wounded feelings.” Dunn v. Western Union Tel. Co., 2 Ga. App. 845 (3) (59 SE 189); Young v. Western & A. Railroad, 39 Ga. App. 761, 766 (148 SE 414); Digsby v. Carroll Baking Co., 76 Ga. App. 656 (3) (47 SE2d 203); Atlanta Hub Co. v. Jones, 47 Ga. App. 778, 780 (171 SE 470).
The present petition alleges that the defendant knew that his statement that the plantiff was crazy, was false and that it was wantonly, maliciously, wilfully and intentionally uttered. This was a sufficient allegation of a wanton, voluntary, or intentional wrong. It is also alleged that the nervous shock, fright, mental pain, wounded feelings and inability to sleep or digest food were the natural result of the defendant’s wanton, voluntary, or intentional wrong. The petition shows that the alleged false statement was or could have been heard by others, which fact, if proven, could be found to be the basis for the plaintiff’s alleged mental suffering and wounded feelings caused by apprehension about her reputation and livelihood. The plaintiff’s apprehension could well have been increased by the fact that the statement as to her mental condition was made by a licensed physician, whose credibility in such matters would be greater than a layman’s.
The case of Hamby v. Edmunds Motor Co., 80 Ga. App. 209 (55 SE2d 743), does not require a conclusion different from that here reached. In this case the rule is stated as follows (p. 212): “In a case based on fright, where no physical injuries result and where there is no actual immediate physical injury, in order to set forth a cause of action it must appear from the petition either, (1) that the injuries were the natural and proximate result of the fright or shock, and that the defendant knew or should have known that the act producing the injuries would with reasonable certainty cause such a result, and it must appear that the injuries resulted from such gross carelessness, coupled *818with the knowledge of the probable physical results as would amount to wilful and reckless disregard of the consequences, or (2) that the fright was brought about by the deliberate and malicious intention on the part of the defendant to injure the plaintiff. Goddard v. Watters, 14 Ga. App. 722 (3) (82 SE 304); Logan v. Gossett, 37 Ga. App. 516 (140 SE 794); Clack v. Thomason, 57 Ga. App. 253 (195 SE 218).” The allegation in the case at bar that the statement was wantonly, maliciously, wilfully and intentionally uttered is sufficient to allege “deliberate and malicious intention” to injure, as required by the Hamby case. As pointed out in Interstate Life & Accident Co. v. Brewer, 56 Ga. App. 599, 607 (193 SE 458), “The specific allegations of facts clearly support the characterization. Malice does not necessarily impute ill will or hatred. ‘In a legal sense, any act done wilfully and purposely to the prejudice and injury of another, which is unlawful, is, as against that person, malicious.’ Southwestern Railroad Co. v. Mitchell, 80 Ga. 438 (5 SE 490).” The facts alleged in the present case not being inconsistent with such intention, the allegation of malicious intention was not a mere conclusion of the pleader. Whether or not such intention existed is an issue of fact to be determined by a jury. If no such intention is found to have existed, the petition would not support a recovery for a mere negligent tort, the specific damages for which must consist of actual physical injury, or a pecuniary loss resulting from a non-physical injury, Ruhr Bros. v. Spahos, 89 Ga. App. 885, 890 (81 SE2d 491) and cases cited, neither of which is alleged.
If the majority opinion is correct it turns its back on the age-old tradition that for every actionable wrong there exists a remedy. It is beyond my comprehension that the plaintiff is without remedy under the allegations of the petition which are supposed to be taken as true on demurrer.